955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph N. BRIGGS, Plaintiff-Appellant,v.FIRST NATIONAL BANK OF MARYLAND, Defendant-Appellee.
No. 91-2292.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 17, 1992.Decided Feb. 10, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Joseph C. Howard, District Judge.  (CA-91-3069-JH).
Joseph N. Briggs, appellant pro se.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Joseph N. Briggs appeals from the district court's order dismissing his action under 28 U.S.C. § 1915(d) (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Briggs v. First Nat'l Bank of Maryland, No. CA-91-3069-JH (D.Md. Nov. 2, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.